Citation Nr: 1637145	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee disability with lateral instability, prior to August 20, 2014.

2.  Entitlement to a rating excess of 10 percent for degenerative joint disease, left knee, associated with left knee disability with lateral instability, prior to August 20, 2014.

3.  Entitlement to a rating in excess of 30 percent for a left total knee replacement from October 1, 2015.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to June 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By a rating action in July 2010, the RO denied the Veteran's claim for a rating in excess of 10 percent for left knee disability with lateral instability; that action also denied the claim for a rating in excess of 10 percent for degenerative joint disease, left knee.  He perfected a timely appeal of that decision.  In a November 2014 rating decision, the RO assigned a temporary total disability rating for the Veteran's status post left total knee arthroplasty due to convalescence from surgery for the period from August 20, 2014, and assigned a 30 percent rating effective October 1, 2015.  

The issue of entitlement to a rating in excess of 30 percent for left knee total arthroplasty from October 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  Prior to August 20, 2014, the Veteran experienced no more than slight instability of the left knee.  

2.  Prior to August 20, 2014, the Veteran's degenerative joint disease of the left knee was manifested by pain, stiffness and crepitus, with full extension and flexion limited to no less than 108 degrees, without ankylosis or additional limitation in range of motion of the knee following repetitive testing.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee disability with lateral instability were not met prior to August 20, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).  

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee were not met prior to August 20, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2015.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2010, prior to the initial adjudication of the claim on appeal.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA. Therefore, no useful purpose would be served in remanding this matters for yet more development.  


II.  Factual background.

By a rating action in March 1996, the RO granted service connection for left knee disability, with lateral instability, rated as 0 percent disabling, effective December 15, 1995;  subsequently, in a rating action in January 1999, the RO increased the evaluation for the left knee from 0 percent to  10 percent disabling, effective November 10, 1998.  By a rating action in August 2003, the RO service connection for degenerative joint disease of the left knee, evaluated as 10 percent disabling, effective June 3, 2003.  

In a statement in support of claim, dated in March 2010, the Veteran indicated that he was seeking to establish a claim for an increased rating for his knee disorder.  Submitted in support of the claim were VA progress notes dated from April 2008 to February 2010, which show that the Veteran received follow up evaluation and treatment for his knee disorder.  In January 2010, the Veteran was seen with complaints of multiple joint pain, especially involving the knees.  The impression was chronic joint pain, secondary to traumatic arthritis, status post bilateral knee surgery.  

The Veteran was afforded a VA examination in March 2010.  At that time, it was noted that the Veteran had a past history of surgery of the left knee in about the year 1995 at the VA Hospital in Jackson, Mississippi.  The Veteran indicated that he has had 2 surgeries on each knee, with the cartilage having been removed from both knees.  The Veteran reported increased stiffness and pain in the knees after prolonged sitting.  He reported having the stiffness upon waking in the morning.  Overall, the Veteran stated that both knees hurt all the time.  The Veteran also stated that, at times, the knees give-way and cause him to trip and fall.  He reported increased pain with walking on uneven ground.  The Veteran related that going up and down steps is painful, with greater pain walking down steps.  

The Veteran indicated that he takes pain medication which provides slight relief.  He does all activities of daily living unassisted.  The Veteran reported using a walking cane.  He also uses a safety handle in the shower.  The Veteran denied using other assistive devices.  The Veteran was able to put his shoes and socks on.  The Veteran reported having flare-ups consisting of increased pain at rest, which lasts a few minutes to several days, and were precipitated by squatting, pushing, or making a bad step.  It was noted that the Veteran worked on a pipe line ending about 15 years ago.  He stated that he was unable to do that job now due to his knee symptoms.  The Veteran stated that he was able to walk about 100 yards at which point he had to get off his feet due to knee pain.  He was able to stand for about 10 to 15 minutes after which he has to get off his feet due to knee pain.  

On examination, it was noted that the Veteran walked unevenly and slowly and with a limp.  Range of motion in the left knee was from 0 degrees extension to 120 degrees flexion.  After repetitive motion, range of motion was from 0 degrees to 108 degrees.  There was subjective pain at the end of extension and subjective pain at the end of flexion.  There was prominent crepitus of the knees with extension.  The tests for stability demonstrated a positive Lachman on both knees.  The drawer test was positive on the left knee.  The left knee collateral ligaments were normal.  X-ray study, dated in May 2009, revealed narrowing of the medial joint space compartment of the left knee.  There was also mild juxtaarticular hypertrophic spurring.  No other abnormalities were seen.  The pertinent diagnoses were degenerative joint disease, left knee, with mild anteroposterior instability.  Concerning DeLuca, the examiner stated that he was unable to estimate function in a flare-up without undue speculation.  

On the occasion of another VA examination in July 2013, the Veteran indicated that he had bilateral swelling in each knee, both knees were stiff after prolonged immobility, both pop and/or click.  He denied any redness, heat, locking, giving way, fracture, dislocation, or subluxation of either knee; no other problems were noted.  As to flare-ups the Veteran reported that he had flare-ups with his right knee but his left knee was about the same all of the time.  It was noted that the Veteran was seen orthopedics in June 2013, at which time the left knee had positive medial joint line tenderness.  No effusion was noted.  The left knee was stable to varus and valgus stressors.  He was neurovascularly intact distally.  

X-ray study of the left knee revealed moderate to severe narrowing of the medial joint compartment with small marginal osteophyte formation of the medial and lateral joint compartment.  The impression was left medial joint line arthrosis.  Physical therapy for brace for the left knee was recommended.  The Veteran indicated that the Veteran had left knee pain about all the time but not quite 24/7; it was noted that the pain was 9 out of 10 in the last six months, occurring about 4 to 5 times a week.  He noted that the pain was made worse by prolonged walking or standing.  Range of motion in the left knee was from 0 to 120 degrees, with no objective evidence of painful motion.  The examiner noted that the Veteran had functional loss in the left knee caused by less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran had tenderness to palpation.  The Veteran had medial-lateral instability.  It was noted that the Veteran used a cane for the left knee.  X-ray study of the left knee revealed moderate to severe narrowing of the medial joint compartment with small marginal osteophyte formation of the medial and lateral joint compartment.  The examiner stated that there was no objective evidence of weakness, lack of coordination, fatigue or lack of endurance.  The examiner observed that fatigue, weakness, lack of endurance, lack of coordination and pain on repeated use did not additionally limit joint function; he added that those did not limit functional ability during any portion of the examination.  

III.  Legal Analysis.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The provisions of 38 C.F.R. § 4.1 require that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  The regulation at 38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Board has considered the U.S. Court of Appeals for Veterans Claims (Court) determination that orthopedic examinations of the lower extremities, to be adequate,  should, wherever possible, include testing of range of motion on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this decision, the Board adjudicates the knee disability appeal for the period of time prior to August 20, 2014 and the Veteran has had a left knee replacement since that date.  It is therefore not possible to go back and test his knee in this manner.  


A.  A rating in excess of 10 percent for left knee disability with lateral instability prior to August 20, 2014. 

The RO has assigned a 10 percent evaluation for the left knee disorder under Diagnostic Code 5257 prior to August 20, 2014.  This code contemplates only instability or subluxation.  Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The VA Office of General Counsel has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. See VAOPGCPREC 9-98 (August 14, 1998).  In this case, the Veteran is already separated evaluated for arthritis and instability as discussed below.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

After review of the evidentiary record, the Board concludes that an evaluation in excess of 10 percent is not warranted under the diagnostic code for instability of the left knee prior to August 20, 2014.  While the Veteran has complained of the left knee giving way causing him to trip and fall, the clinical findings show that the left knee was stable.  A higher evaluation is not warranted under Diagnostic Code 5257 because the evidence the Board finds most probative, the examinations results, show that did not have more than slight instability of his left knee prior to August 20, 2014.  Significantly, on VA examination in March 2010, the examiner noted that the tests for stability demonstrated a positive Lachman on both Knees.  The drawer test was positive on the left knee.  The left knee collateral ligaments were normal.  The pertinent diagnosis was degenerative joint disease, left knee, with mild anteroposterior instability.  On examination in July 2013, the Veteran denied any locking, giving way, dislocation, or subluxation of the left knee.  The left knee was reported to be stable to varus and valgus stressors; he was neurovascularly intact distally.  The Veteran had medial-lateral instability in the left knee.  It was noted that the Veteran used a cane for the left knee.  The impression was left medial joint line arthrosis.  In light of these clinical findings, the Board concludes that the most probative evidence establishes that the Veteran did not have more than slight instability prior to August 20, 2014.  Thus, a rating in excess of 10 percent rating under Diagnostic Code 5257 is not warranted.  The Veteran is competent to report that he has instability.  The Board also that the repeated clinical findings by medical professionals are more probative than the Veteran's estimation of the amount of instability that he has.

In summary, the Board has carefully reviewed the record and has concluded that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the left knee disability with lateral instability.  The Board considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  A rating in excess of 10 percent for degenerative joint disease, left knee, prior to August 20, 2014. 

The Veteran has been assigned a 10 percent evaluation for limitation of flexion of the left knee.  Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a (2015).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent evaluation, flexion that is limited to 30 degrees warrants a 20 percent evaluation, flexion that is limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5260 (2015).  

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for left knee degenerative joint disease is not warranted prior to August 20, 2014.  As noted above, to warrant a higher rating, the evidence must reflect flexion limited to 30 degrees or extension limited to 10 degrees or more.  However, the evidence of record dated prior to August 20, 2014 shows that the Veteran's left knee flexion was limited, at worst, to 108 degrees, which is consistent with a zero percent rating under Diagnostic Code 5260.  

Moreover, the Veteran was shown during the period to have full extension (zero degrees).  Even with consideration of the Veteran's lay statements and functional impairment, the Board finds that the Veteran's disability picture does not more nearly approximate findings consistent with flexion limited to 30 degrees or extension limited to 10 degrees or more.  Rather, the 10 percent rating assigned in the absence of compensable limitation of motion adequately addresses the objective findings, subjective complaints, and functional impairment.  Accordingly, entitlement to a higher rating under Diagnostic Code 5260 or 5261 is not warranted during the period prior to August 20, 2014.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Additionally, as the Veteran's extension has not been limited to a compensable level (10 degrees or more), entitlement to a separate rating under Diagnostic Code 5261 is not warranted.  See VAOPGCPREC 9-2004.  

The Board has also considered whether there is any additional functional loss not contemplated in the currently assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  The Veteran contended that he was able to walk about 100 yards at which point he had to get off his feet due to knee pain.  However, on examination in July 2013, the examiner stated that there was no objective evidence of weakness, lack of coordination, fatigue or lack of endurance.  The examiner observed that fatigue, weakness, lack of endurance, lack of coordination and pain on repeated use did not additionally limit joint function.  Although the Veteran reported at the 2010 examination that he had flare-ups, his report was increased pain at rest.  Given this description, the Board finds sufficient the examiner's comment that it was not possible to estimate function loss without undue speculation.  Furthermore, given the Veteran's description of his flare-ups, the Board finds that the evidence does not show that his reported flare-ups warrant a rating higher than already assigned.  By the 2013 examination, he did not have flare-ups of the left knee - reporting that his symptoms were about the same all of the time.  The Board finds that the objective findings on examination are the most probative evidence with regard to whether the DeLuca factors were present and warrant a higher rating.  Those findings are evidence against assigning a higher rating.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b) (1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, he is separately compensated for symptoms of instability of the left knee, and has received temporary total ratings during convalescence from his surgeries.  Thus, his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Finally, although the Veteran has more than one service connected disability, the evidence does not show a collective effect of his disabilities that makes his left knee disability picture an exceptional or unusual one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.  

In sum, the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's service-connected left knee degenerative joint disease for the period prior to August 20, 2014.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for left knee disability with lateral instability, prior to August 20, 2014, is denied.  

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, prior to August 20, 2014, is denied.  

REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to a rating in excess of 30 percent for left knee total arthroplasty from August 20, 2014.  

As noted above, the Veteran was afforded a VA examination of his left knee for compensation purposes in July 2013.  However, a review of claims file reflects that the Veteran underwent a left total knee arthroplasty in August 2014; the procedure was performed at the University of Mississippi Medical Center in Jackson, Mississippi.  This surgery renders the July 2013 VA examination no longer reflective of the current status of the disability; hence, a contemporaneous examination to address the current severity of the left knee disability following the August 2014 arthroplasty surgery is necessary.  

For the aforementioned reasons, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Ensure that the Veteran is scheduled for a VA examination of his left knee to assess the current level of severity.  The examiner must review the entire file in conjunction with the examination.  The examiner should identify all manifestations of the Veteran's service connected left knee and provide findings and explanation of the severity of the manifestations.  In addition, the examiner must test the left knee for pain in both active and passive range of motion, in weight-bearing and non-weight-bearing positions and must state in the examination report whether this was accomplished and the findings from the testing.  

The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time. This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.  

2.  Thereafter, re-adjudicate the Veteran's claim that is the subject of this Remand.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond thereto before the case is returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


